Citation Nr: 0511624	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, excision right radial head (right elbow) with 
traumatic arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
chronic anterior cruciate ligament tear and internal 
derangement (right knee) with history of chondromalacia.

3.  Entitlement to service connection for traumatic 
arthritis, right knee.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
September 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

On a procedural note, it appears to the Board that the 
veteran raised a claim with respect to a low back disorder in 
November 2004 correspondence sent directly to the Board.  
Because the Board does not have jurisdiction over this issue, 
it is referred to the RO for appropriate action.

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's right elbow disability is manifested by 
subjective complaints of pain, weakness, and some tingling; 
objective findings include essentially full motion and no 
ankylosis, malunion, nonunion, or loss of pronation or 
supination.  

3.  Arthritis of the right elbow is shown.

4.  The veteran's right knee disability is manifested by 
subjective complaints of pain and feelings of instability; 
objective findings include essentially normal range of motion 
but "moderate" instability.  

5.  Arthritis of the right knee has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, excision right radial head (elbow) with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5205, 5206, 5207, 5208, 5209, 5210, 
5211, 5212 (2004).

2.  The criteria for a rating of 20 percent, but no more, for 
chronic anterior cruciate ligament tear and internal 
derangement (right knee) with history of chondromalacia have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 
5256, 5257, 5258, 5259, 5260, 5261 (2004).

3.  Arthritis of the right knee was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Moreover, under the relevant regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to a Rating in Excess of 10 Percent for 
Residuals, Excision Right Radial Head (Elbow) with Traumatic 
Arthritis

It is noted that the veteran is right-handed (self-reported 
in VA examination), and his service-connected disability 
affects his right (major) elbow.  The RO rated the veteran's 
right (major) elbow disability under DCs 5010-5212 
(arthritis/impairment of the radius).  The Board will also 
consider DCs 5205-5211, and 5213.

In order for the veteran to receive a rating higher than 10 
percent for his right (major) elbow disability, the medical 
evidence must show any of the following:

?	X-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations (DC 5003/5010);
?	ankylosis of the elbow (DC 5205); 
?	flexion limited to 90 degrees or less (DC 5206); 
?	limitation of extension of the forearm to 75 degrees or 
more (DC 5207); 
?	forearm flexion limited to 100 degrees and extension 
limited to 45 degrees (DC 5208); 
?	impairment of flail joint (DC 5209); 
?	nonunion of the radius and ulna, with flail false joint 
(DC 5210); 
?	impairment of the ulna, with nonunion in the upper half 
and nonunion in the lower half (DC 5211); 
?	impairment of radius, with nonunion in the lower half 
and nonunion in the upper half (DC 5212); or 
?	limitation of pronation lost beyond last quarter of arc 
with the hand not approaching full pronation (DC 5213).  

The regulations note that normal flexion of the elbow is from 
0 degrees (arm at side) to 145 degrees; normal extension of 
the elbow is from 145 to 0 degrees. Normal forearm pronation 
is from 0 degrees to 80 degrees, and normal forearm 
supination is from 0 degrees to 85 degrees.  See 38 C.F.R. §§ 
4.45, 4.71, Plate I (2004).

After a review of the claims file, the Board finds that the 
claim for a higher rating must be denied.  First, the veteran 
has been assigned a 10 percent evaluation for arthritis of 
the right elbow, which has been confirmed by X-ray evidence.  
Specifically, the most recent VA examination report indicated 
that there were degenerative changes in the ulnohumeral 
joint.  However, as there is no evidence of involvement of 
more than a single joint, a higher evaluation would not be 
available under DCs 5003-5010.  

Next, there is no evidence that the veteran has ankylosis of 
the elbow.  Ankylosis is defined as stiffening or fixation of 
a joint.  Specifically, the most recent VA examination showed 
essentially normal range of motion; therefore, DC 5205 is not 
for application.  

Next, the March 2004 VA examination report reflected that 
active range of motion was flexion to 130 degrees with pain 
and "full" extension with some pain.  Neither right forearm 
flexion nor extension, even when limited by pain, was 
restricted to the extent that an increased rating under 
either DC 5206 or DC 5207 is appropriate.  

Further, the Board has reviewed multiple VA outpatient 
treatment records dated from 2001 to the present, which 
reflect essentially no complaints of, treatment for, or 
diagnosis of a right elbow disability.  The Board notes a 
single notation of right shoulder pain and a single report of 
right arm pain without reference to the elbow.  This suggests 
that the veteran does not receive regular treatment for right 
elbow pain.  Therefore, the Board is satisfied that the 10 
percent rating currently in effect sufficiently compensates 
the veteran for any functional impairment that may be caused 
by his service-connected disorder.

Next, there is no evidence of a flail joint (defined as a 
joint that is extremely relaxed, almost beyond the control of 
the will).  Of note, while the veteran has some limitation of 
motion and pain with motion, it appears that he has 
controlled movement of the elbow as evidenced by the reported 
degrees of motion.  Further, no physician has ever 
characterized the veteran's condition as a flail false joint.  
Therefore, the Board finds no basis for a higher rating under 
DC 5209 or DC 5210.

Moreover, X-ray evidence does not indicate that there is 
nonunion or malunion of the upper half or the lower half of 
either the radius or the ulna.  Therefore, there is no basis 
for a higher rating under either DC 5211 or DC 5212.

Finally, the most recent VA examination report noted that 
pronation was limited to 45 degrees (with normal to 80 
degrees) and supination limited to 45 degrees (with normal to 
85 degrees), both with pain; however, these levels are not 
sufficient to warrant a higher rating.  The highest rating 
available for limitation of supination to 30 degrees or less 
is 10 percent.  Moreover, while limitation of pronation is 
shown, the hand reaches half way to full pronation, which 
does not support a higher rating under DC 5213.

In sum, based on the above evidence, the Board finds that the 
medical evidence does not support the veteran's claim for an 
increased rating at this time.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Anterior Cruciate Ligament Tear and Internal Derangement, 
Right Knee, with History of Chondromalacia

In addition to the regulations cited above, VA General 
Counsel, in a precedential opinion (VAOPGCPREC 23-97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under DCs 5003 and 5257.  The General 
Counsel stated that when a knee disorder was already rated 
under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
Because the claim for right knee arthritis has been developed 
separately, it will be addressed in the next section of this 
decision.

The RO rated the veteran's right knee under DC 5257 (knee 
impairment).  The Board will also consider DCs 5256, 5258, 
5259, 5260, and 5261 for evaluating his knee impairment.

After a review of the evidence, the Board finds that a 20 
percent rating, but no more, is warranted for moderate knee 
impairment.  To that end, the Board places significant 
probative value on a September 2003 VA examination reflecting 
that the veteran had feelings of subluxation and pain in his 
knee, the use of an ACL brace, periods of flare-up of pain, 
positive Lachman's sign, guarding with pivot shift testing, 
positive McMurray's testing, and a mild patellar grind on 
examination.  

On the other hand, range of motion was essentially normal, 
the knee was stable to varus and valgus stressing, and there 
was no effusion, no soft tissue swelling, normal thigh 
circumferential measurements, normal bone structures by X-
ray, and a diagnosis of "mild" chondromalacia of the 
patella.

Overall, considering the limitation due to pain, guarding, 
and impaired gait, the disorder more nearly approximates 
moderate rather than slight impairment.  As such, the 
increased rating of 20 percent, but no more, is warranted.  
38 C.F.R. § 4.7 (2004).

However, in order for the veteran to receive a rating higher 
than 20 percent for his right knee disability, the medical 
evidence must show any of the following:

?	ankylosis of the knee (DC 5256); 
?	severe impairment of the knee with recurrent subluxation 
or lateral instability (DC 5257); 
?	limitation of flexion to 15 degrees (DC 5260); or
?	limitation of extension to 20 degrees or more (DC 5261). 

First, the recent clinical findings do not disclose that the 
veteran has ankylosis of the right knee.  For example, on the 
most recent VA examination he had nearly full range of motion 
of the right knee.  Therefore, the Board can find no basis 
under DC 5256 to grant the veteran a higher than 20 percent 
evaluation.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a moderate impairment of his 
left knee under DC 5257.  As noted above, the most recent 
medical records do not reveal objective clinical evidence of 
swelling, deformity, or atrophy.  Further, although the 
veteran reported feelings of subluxation, it appeared that 
the knee was stable.  

In addition, while the veteran reported on-going pain, with 
flare-ups at times, the clinical findings do not support a 
finding of a severe degree of recurrent subluxation or 
lateral instability sufficient to warrant a 30 percent 
evaluation under this code.  

This finding is supported by a June 2001 VA examination, 
which reflected a slight effusion at that time, but the knee 
was stable to varus and valgus stress.  As with the more 
recent examination, there was a positive Lachman's sign, 
positive McMurray's test, and difficulty with the pivot shift 
test.  Some minimal atrophy of the quadriceps was noted 
(within 1 cm.) but the pulses were equal and he was able to 
dorsiflex and plantar flex his toes.  Outpatient treatment 
records also show on-going treatment for pain in the right 
knee.

A December 2000 MRI of the right knee showed normal anterior 
and posterior horns of the medial meniscus and lateral 
meniscus, intact infrapatellar and suprapatellar tendons, 
normal signal intensity of the femoral condyles and tibial 
plateaus, preserved cartilage within the femoral condyles, 
and nonvisualization of fibers consistent with an old injury 
of the anterior cruciate ligament.  Thus, the Board finds 
that a moderate knee disability, but no more, is currently 
shown.

Next, range of motion of the right knee is reported as 
essentially normal - i.e. extension at 0 degrees (leg 
straight out from the body at a 90 degree angle) and flexion 
to 135 degrees (with 0 to 140 degrees as anatomically 
normal).  This level of limitation of motion does not satisfy 
the criteria for a higher rating under DC 5260 (requiring 
flexion to be severely limited to 15 degrees) or DC 5261 
(requiring extension to be limited to 20 degrees or more).

In sum, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the veteran's overall right knee 
pathology more nearly approximates a moderate knee 
impairment, warranting assignment of a 20 percent rating, but 
no more.  It is noted, in assigning this rating, the Board 
has contemplated the complaints of pain and weakness as 
described by the veteran. 

With respect to both claims for increased ratings, the Board 
notes that VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  

Special consideration is given to factors affecting function 
in joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
currently-assigned schedular ratings for right elbow (10 
percent) and right knee (now 20 percent) disabilities are 
appropriate and there is no basis on which to assign higher 
schedular ratings at this time.

III.  Entitlement to Service Connection for Traumatic 
Arthritis, Right Knee

The veteran maintains, in essence, that he developed 
arthritis of the right knee which should be separately rated.  
After a review of the evidence, the Board finds that the 
claim must be denied.  

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Notwithstanding the veteran's claim, the Board finds that 
there is no evidence of arthritis of the right knee shown.  
To this end, the Board places significant probative value on 
multiple X-ray reports showing no arthritis of the right 
knee.  Of note, a March 1996 X-ray reported a normal right 
knee.  In a September 2000 X-ray, it was noted that there was 
no change from March 1996 and the knee was within normal 
limits.  A June 2001 X-ray report indicated that there was no 
bony, joint, or soft tissue abnormality, and a March 2003 X-
ray indication no acute fracture or significant degenerative 
changes.  Given that there is no current diagnosis of 
arthritis of the right knee, the claim must necessarily be 
denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in December 2001 (increase for elbow), 
November 2002 (service-connection for knee), June 2003 
(increase for knee).

The veteran was notified of the VCAA as it applies to his 
elbow and service-connection claim prior to the initial 
adjudication of his claim in April 2002 and February 2003, 
respectively.  While the VCAA notice provided to the veteran 
on the increased rating for the right knee claim was not 
given prior to the first AOJ adjudication of this claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Further, the issue was re-adjudicated and 
a statement of the case was provided to the veteran in June 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

With respect to all three claims, the VCAA notice letters 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to his claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the May 
2003 and June 2004 statements of the case, and the June 2004 
supplemental statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

The Board notes that SSA records dated from a claim filed in 
the early 1990s are not associated with the claims file.  
Generally, where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims, and must be obtained.  The VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992.  

In situations where it is not indicated how particular 
records might be useful or the veteran acknowledges that the 
records no longer exist, there is no need to obtain the 
records.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); 
Holoway v. Brown, 4 Vet. App. 454 (1993); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Given that the veteran's claims for increased ratings are 
based on more recent medical evidence, the SSA records filed 
in the early 1990s would not shed light on his current level 
of disability.  Further, the claim for service-connection 
must necessarily be denied as no current disability is shown.  
As such, there is no need to attempt to obtain those records 
for either the increased rating and service-connection 
claims.

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in multiple VA 
examinations.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for residuals, excision right radial head (right elbow) with 
traumatic arthritis is denied.

A 20 percent disability rating, but no more, is granted for 
chronic anterior cruciate ligament tear and internal 
derangement (right knee) with history of chondromalacia, 
subject to the law and regulations governing the payment of 
monetary benefits. 

The claim for entitlement to service connection for traumatic 
arthritis, right knee, is denied.


REMAND

After a review of the claims file, the Board finds that due 
process mandates a remand.  The Board notes that in a January 
2002 VA examination the veteran indicated that he was in 
receipt of Social Security Administration disability 
benefits.  While the SSA records would not show his level of 
current disability, they may shed light on his employability 
status.  However, no SSA records are associated with the 
claims file.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine disability 
eligibility.

2.  Thereafter, the RO should re-
adjudicate the TDIU issue on appeal.  If 
the benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


